Exhibit Evergreen Energy Reports Third Quarter 2009 Financial Results - Improving Capital Structure and Evaluating Financing Options - DENVER, November 9, 2009—Evergreen Energy Inc. (NYSE Arca: EEE), a green energy technology solutions company, reported its third quarter 2009 financial results. “During the quarter, we made significant strides in executing initiatives that will drive the long-term success of the company,” said Thomas H. Stoner, Jr., president and CEO of Evergreen. “We are gaining traction with GreenCert™, which is now our primary initiative.As we announced last week, our highly-integrated partnerships with IBM and Black & Veatch are strengthening as we move closer to licensing GreenCert through our industry-leading partners’ distribution channels.” As described in detail in a separate press release today, November 9, 2009, GreenCert has been validated by IBM and embedded in its Solution Architecture for Energy and Utilities (SAFE) initiative and selected by Shanghai Electric Power Company for use in quantifying potential greenhouse gas reductions.Also, Evergreen partnered with Black & Veatch to deploy GreenCert to the global power generation market. “In October we raised proceeds of approximately $5 million through a private placement and filed for a universal shelf to facilitate other financing options.We are also evaluating alternatives to deliver value to both our customers and shareholders such as potential joint ventures, the potential spin-off of our K-Fuel business and the potential sale of our Buckeye operations.Regarding Buckeye, one option is the near-term sale of the subsidiary that repays debt.An alternative is to continue operations, making appropriate corrections to some issues at the mine, and then to remarket the property at terms advantageous to Evergreen,” concluded Stoner. more Evergreen Q3 09 Results November 9, 2009 – Page 2 Financial Results for the Quarters Ended September 30: 2009 Compared to 2008 · Revenues were $9.2 million, compared to $14.0 million, reflecting lower sales volumes of coal and ash disposal sales. · Total operating expenses were $21.9 million, compared to $24.7 million.G&A was $10.8 million including stock-based compensation expense of $2.3 million and $1.4 million in write-offs and an impairment charge related to the sublease of office space, which will reduce future rent expense. This compares to $8.5 million, which included $1.3 million in stock-based compensation. · Operating loss was $12.6 million, compared to $10.6 million. · Net loss was $14.2 million, or $0.11 per share, compared to net loss of $6.6 million, or $0.08 per share. · The cash balance at September 30, 2009 was $1.8 million, compared with $3.5 million on June 30, 2009.In October, the company sold Series B Convertible Preferred Stock with net proceeds, prior to transaction costs, of approximately $5.0 million. Diana Kubik, vice president and CFO of Evergreen, stated, “We continue to focus on cost controls as well as reducing cash burn.Recently, we again reduced staff levels and further marketed our excess office space for sublease to reduce future rent expense.We expect these actions will enable us to run the business most efficiently while dedicating the necessary resources to our GreenCert commercialization efforts.” Financial Results for the Nine months Ended September 30: 2009 and 2008 · Revenues were $41.0 million, compared to $42.2 million reflecting lower sales volumes of coal and ash disposal sales. · Total operating expenses were $67.9 million, compared to $83.6 million. · Operating loss was $27.0 million, compared to $41.4 million. · Net loss was $28.8 million, or $0.22 per share, compared to net loss of $39.5 million, or $0.46 per share. more Evergreen Q3 09 Results November 9, 2009 – Page 3 Conference Call Information Evergreen management will host a conference call today, Monday, November 9th at 11:00 a.m. Eastern Daylight Time (9:00 a.m. MDT, 8:00 a.m. PDT) to discuss its third quarter 2009 financial results.The call is being webcast live and can be accessed from the “Investor Relations” section of the company’s website at http://www.evgenergy.com/. Participants may dial 877-407-9210 and International callers may dial 201-689-8049 ten minutes prior to the scheduled conference call time.The Conference ID will be #336660.A telephone replay will be available until midnight Eastern Daylight Time on November 16th by dialing 877-660-6853 or 201-612-7415 and the following: Account #: 286, Conference ID #: 336660. The audio webcast will also be archived on Evergreen’s website for 90 days. About Evergreen Energy Inc. Evergreen Energy Inc. (NYSE Arca: EEE) has developed two proven, proprietary, patented, and transformative green technologies: the GreenCert™ suite of software and services and K-Fuel®.GreenCert, which is owned exclusively by Evergreen, is a scientifically accurate, scalable environment intelligence solution that measures greenhouse gases and generates verifiable emissions credits.K-Fuel technology significantly improves the performance of low-rank coals yielding higher efficiency and lowering emissions.Visit www.evgenergy.com for more information. Statements in this release that relate to future plans or projected results of Evergreen Energy Inc. and C-Lock Technology Inc. are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933, as amended by the Private Securities Litigation Reform Act of 1995 (the "PSLRA"), and Section 21E of the Securities Exchange Act of 1934, as amended by the PSLRA, and all such statements fall under the "safe harbor" provisions of the PSLRA. Our actual results may vary materially from those described in any "forward-looking statement" due to, among other possible reasons, the realization of any one or more of the risk factors described in our annual or quarterly reports, or in any of our other filings with the Securities and Exchange Commission, all of which filings any reader of this release is encouraged to study.In addition, our ability to execute our business plan and develop the C-Lock Technology may be adversely impacted by the inability to sell Buckeye, raise significant additional capital or effectively complete any restructure transaction on a timely basis to fund our business operations.Readers of this release are cautioned not to put undue reliance on forward-looking statements. Evergreen
